Order entered April 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00024-CV

                             IN RE DERRICK YOUNG, Relator

                 Original Proceeding from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-08-18771

                                           ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT petition for

writ of mandamus.

       The Court ORDERS the Honorable Andrea Plumlee, Presiding Judge of the 330th

Judicial District Court, to VACATE the November 10, 2014 Associate Judge’s Report and the

January 5, 2015 Order Granting Intervenor’s Motion for Genetic Testing.

       The Court ORDERS the Honorable Andrea Plumlee, Presiding Judge of the 330th

Judicial District Court, to order DNA Diagnostics Center, and their officers, representatives,

agents, servants, employees, attorneys, and those persons in active concert or participation with

them, including any other testing agency or entity involved in the judicially ordered parentage

testing in this case, to do the following: (a) permanently halt the processing and analysis of any

genetic testing ordered in this case; (b) immediately destroy any samples taken for genetic

testing; (c) NOT to disclose to anyone any results of any genetic testing conducted by DNA
Diagnostics Center or any other testing agency or entity involved in judicially ordered parentage

testing in this case; (d) immediately destroy any record of any testing results; and (e) certify to

the trial court in writing, under oath, within ten days of the date of the order of the trial court,

that the order of the trial court to halt processing and analysis, and destroy genetic samples and

all records of any testing results, has been complied with;

       The Court ORDERS the Honorable Andrea Plumlee, Presiding Judge of the 330th

Judicial District Court, to order Derrick Young, Yolanda Roddy, Diron Thompson, all attorneys

of record, and their officers, representatives, agents, servants, employees, attorneys, and those

persons in active concert or participation with them, (a) NOT to disclose to anyone any results of

any genetic testing conducted by DNA Diagnostics Center or any other testing agency or entity

involved in judicially ordered parentage testing in this case; (b) immediately destroy any record

of any testing results; and (c) certify to the trial court in writing, under oath, within ten days of

the date of the order of the trial judge, that the order of the district judge to destroy any record of

the testing results has been complied with;

       The Court ORDERS the Honorable Andrea Plumlee, Presiding Judge of the 330th

Judicial District Court, to order Derrick Young, Yolanda Roddy, Diron Thompson, DNA

Diagnostics Center or any other testing agency or entity involved in judicially ordered parentage

testing in this case, and all attorneys of record, to provide their officers, representatives, agents,

servants, employees, attorneys, and those persons in active concert or participation with them, to

the extent such individuals are involved in any genetic testing in this case, a copy of the district

judge's orders entered in compliance with this Court's order;

       The Court ORDERS the Honorable Andrea Plumlee, Presiding Judge of the 330th

Judicial District Court, to order Derrick Young, Yolanda Roddy, Diron Thompson, DNA
Diagnostics Center or any other testing agency or entity involved in judicially ordered parentage

testing in this case, all attorneys of record, and their officers, representatives, agents, servants,

employees, attorneys, and those persons in active concert or participation with them, that any

information obtained as a result of the November 10, 2014 and January 5, 2015 orders for

genetic testing not be used for any purpose at any time, including but not limited to the

underlying litigation or any other judicial proceeding;

       The Court ORDERS the Honorable Andrea Plumlee, Presiding Judge of the 330th

Judicial District Court, to provide copies of the above orders to the Clerk of this Court and to

certify to the Clerk of this Court the status of compliance with each of the orders that have been

served upon the persons and parties identified in this opinion, within twenty (20) days of the

date of this Court's order.

       This Court's January 9, 2015 order of stay and this Court's February 17, 2015 order

sealing any genetic testing reports REMAIN IN EFFECT until further order of this Court.




                                                      /s/     DOUGLAS S. LANG
                                                              JUSTICE